DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 01 February 2022.

Claims 1, 8, 13, 15 and 20 are currently amended and claims 2-7, 9-12, 14 and 16-19 are as originally presented.  In summary, claims 1-20 are pending in the application.

The amendment of claim 15 has cured the basis for the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, thus, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 15 is hereby withdrawn.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of dependent claims 16-20 is also withdrawn.

The Examiner does not agree with the Applicant’s position on the double patenting rejection, however, to further prosecution in a timely manner, the double patenting rejection is held in abeyance until the Examiner has determined that the application is in condition for allowance.

Claim Objections
Claim 13 is objected to because of the following informalities:  In the first line of the claim in the added text, the word medium should follow the word readable.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U. S. Patent Application Publication 2103/0343644 A1, already of record, hereafter ‘644).

Regarding claim 1, Campbell teaches a method an object of interest with a first color (‘644; ¶ 0048; ¶ 0056; ¶ 0066; area color around pixels of interest (the object) and in line with the disclosure, the area of the object is a single color); rendering (‘644; ¶ 0056; render the image data for output, as indicated at 116 in fig. 1), using the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor), the remainder of a scene displayed on [[the]]a viewport with a second color (‘644; ¶ 0056; back end processing element (s) 310 may be used to further render the image data for output, as indicated at 116 in fig. 1); determining a count of pixels rendered with the first color to determine [[the]]a percentage of [[an]]the object of interest displayed on the viewport (‘644; ¶ 0048; ¶ 0056; ¶ 0081; the billable count of color pixels (object) may be measured or weighed with reference to a total number of pixels in an image); wherein the method determines the percentage of the object of interest (‘644; ¶ 0048; ¶ 0056; ¶ 0066; area color around pixels of interest (the object) and in line with the disclosure, the area of the object is a single color) in a single pass of a rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated, fig. 1, elements 110, 114, 118, 120 and 122 operating at the same time as the main image rendering pipeline, fig. 1, elements 110, 116, 124 and 126 form the single pass of the image rendering pipeline similar to the Applicant’s method presented in paragraph [0045] of the specification).

Claim 1 includes limitations that are attributed to shader functions which the Examiner equates to the use of (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) which to one of ordinary skill in the art prior to the effective filing date of the invention would provide a good definition of a shader and as for one example, Wikipedia, states that in computer graphics, a shader is a computer program that calculates the appropriate levels of light, darkness, and color during the rendering of a 3D scene - a process known as shading. Shaders have evolved to perform a variety of specialized functions in computer graphics special effects and video post-processing, as well as general-purpose computing on graphics processing units – which should not be construed to be an additional reference but as supporting the determination of the Examiner that shaders are well-known in the art prior to the effective filing date of the invention. The specification of the instant application also defines that a shader is program, function, or script that determines processing related to each pixel in the scene that is rendered which is what is provided in the Campbell prior art reference.
Additionally, Hergaarden, Mike; "Graphics shaders." (2011): 22 pages; Vrije Universiteit Amsterdam; De Boelelaan 1105, 1081 HV Amsterdam, Netherlands provided as supporting the general state of the art in 2011, provides a very good summary of Graphics Shader technology well before the effective filing date of the invention and supports the Examiner’s duty to assess the general state of the art available to one of ordinary skill in the art prior to the effective filing date of the invention.

In regard to claim 2 (Original), Campbell teaches the method of claim 1 and further teaches wherein the first color is provided as an input parameter of the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) prior to rendering the scene (‘644; ¶ 0043; determinations selected by a user (based on a selected color match or input settings of a system).

Regarding claim 3 (Original) The method of claim 1, wherein the pixel count is determined in a single pass in the rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

In regard to claim 5 (Original), Campbell teaches the method of claim 1 and further teaches wherein the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) is a temporary shader function for the entire scene (‘644; ¶ 0052; ¶ 0086-0087; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor – one processor performing a specific set of sequential shading functions incorporated into an operative set of processor executable instructions for a particular set of customer or supplier managed configurations).

In regard to claim 6 (Original), Campbell teaches the method of claim 5 and further teaches wherein the temporary shader function is applied to a special camera (‘644; ¶ 0050; cameras taught) that does not affect the main rendering pipeline (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes), and wherein the user remains oblivious to the rendering performed by the special camera (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

Regarding claim 7 (Original), Campbell teaches the method of claim 1 and further teaches wherein the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) renders each object of interest with a unique predetermined color passed to it as an input parameter (‘644; ¶ 0043; ¶ 0048; determinations selected by a user (based on a selected color match or input settings of a system).

In regard to claim 8 (Currently Amended), Campbell teaches a non-transitory computer readable medium (‘644; ¶ 0026) comprising instructions (‘644; ¶ 0026) which when executed by a processing system perform a method (‘644; ¶ 0026), an object of interest with a first color (‘644; ¶ 0048; ¶ 0056; ¶ 0066; area color around pixels of interest (the object) and in line with the disclosure, the area of the object is a single color); rendering (‘644; ¶ 0056; render the image data for output, as indicated at 116 in fig. 1), using the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor), the remainder of a scene displayed on [[the]]a viewport with a second color (‘644; ¶ 0056; back end processing element (s) 310 may be used to further render the image data for output, as indicated at 116 in fig. 1); determining a count of pixels rendered with the first color to determine [[the]]a percentage of [[an]]the object of interest displayed on the viewport (‘644; ¶ 0048; ¶ 0056; ¶ 0081; the billable count of color pixels (object) may be measured or weighed with reference to a total number of pixels in an image) ; wherein the method determines the percentage of the object of interest (‘644; ¶ 0048; ¶ 0056; ¶ 0066; area color around pixels of interest (the object) and in line with the disclosure, the area of the object is a single color) in a single pass of a rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated, fig. 1, elements 110, 114, 118, 120 and 122 operating at the same time as the main image rendering pipeline, fig. 1, elements 110, 116, 124 and 126 form the single pass of the image rendering pipeline similar to the Applicant’s method presented in paragraph [0045] of the specification).
Claim 8 includes limitations that are attributed to shader functions which the Examiner equates to the use of (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) which to one of ordinary skill in the art prior to the effective filing date of the invention would provide a good definition of a shader and as for one example, Wikipedia, states that in computer graphics, a shader is a computer program that calculates the appropriate levels of light, darkness, and color during the rendering of a 3D scene - a process known as shading. Shaders have evolved to perform a variety of specialized functions in computer graphics special effects and video post-processing, as well as general-purpose computing on graphics processing units – which should not be construed to be an additional reference but as supporting the determination of the Examiner that shaders are well-known in the art prior to the effective filing date of the invention. The specification of the instant application also defines that a shader is program, function, or script that determines processing related to each pixel in the scene that is rendered which is what is provided in the Campbell prior art reference.
Additionally, Hergaarden, Mike; "Graphics shaders." (2011): 22 pages; Vrije Universiteit Amsterdam; De Boelelaan 1105, 1081 HV Amsterdam, Netherlands provided as supporting the general state of the art in 2011, provides a very good summary of Graphics Shader technology well before the effective filing date of the invention and supports the Examiner’s duty to assess the general state of the art available to one of ordinary skill in the art prior to the effective filing date of the invention.

Regarding claim 9, Campbell teaches the non-transitory computer readable medium of claim 8 and further teaches wherein the first color is provided as an input parameter of the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) prior to rendering the scene (‘644; ¶ 0043; determinations selected by a user (based on a selected color match or input settings of a system).

In regard to claim 10 (Original), Campbell teaches the non-transitory computer readable medium of claim 8 and further teaches wherein the pixel count is determined in a single pass in the rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

In regard to claim 12 (Original), Campbell teaches the non-transitory computer readable medium of claim 8 and further teaches wherein the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) is a temporary shader function for the entire scene (‘644; ¶ 0052; ¶ 0086-0087; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor – one processor performing a specific set of sequential shading functions incorporated into an operative set of processor executable instructions for a particular set of customer or supplier managed configurations).

Regarding claim 13 (Currently amended), Campbell teaches the non-transitory computer readable of claim 12 and further teaches wherein the temporary shader function is applied to a special camera (‘644; ¶ 0050; cameras taught) that does not affect the main rendering pipeline (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes), and wherein the user remains oblivious to the rendering performed by the special camera (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

In regard to claim 14 (Original), Campbell teaches the non-transitory computer readable medium of claim 8 and further teaches wherein the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) renders each object of interest with a unique predetermined color passed to it as an input parameter (‘644; ¶ 0043; ¶ 0048; determinations selected by a user (based on a selected color match or input settings of a system).

Regarding claim 15 (Currently Amended), Campbell teaches a system (‘644; fig. 1; ¶ 0020) comprising: a memory device (‘644; ¶ 0054; static or dynamic RAM ); and a processing unit coupled to the memory device (‘644; ¶ 0020; ¶ 0054; processing units coupled to memory; static or dynamic RAM ), wherein the processing unit (‘644; ¶ 0020; ¶ 0054; processing units) is configured to: render (‘644; ¶ 0056; render the image data for output, as indicated at 116 in fig. 1), using a shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor), [[the]]around pixels of interest (the object) and in line with the disclosure, the area of the object is a single color); render (‘644; ¶ 0056; render the image data for output, as indicated at 116 in fig. 1), using the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor), the remainder of a scene displayed on [[the]]a viewport with a second color (‘644; ¶ 0056; back end processing element (s) 310 may be used to further render the image data for output, as indicated at 116 in fig. 1); determine a count of pixels rendered with the first color to determine [[the]]a percentage of [[an]]the object of interest displayed on the viewport (‘644; ¶ 0048; ¶ 0056; ¶ 0081; the billable count of color pixels (object) may be measured or weighed with reference to a total number of pixels in an image), wherein the system determines [[a]]the percentage of [[an]]the object of interest (‘644; ¶ 0048; ¶ 0056; ¶ 0081; the billable count of color pixels (object) may be measured or weighed with reference to a total number of pixels in an image)in a single pass of a rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated, fig. 1, elements 110, 114, 118, 120 and 122 operating at the same time as the main image rendering pipeline, fig. 1, elements 110, 116, 124 and 126 form the single pass of the image rendering pipeline similar to the Applicant’s method presented in paragraph [0045] of the specification).
Claim 15 includes limitations that are attributed to shader functions which the Examiner equates to the use of (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) which to one of ordinary skill in the art prior to the effective filing date of the invention would provide a good definition of a shader and as for one example, Wikipedia, states that in computer graphics, a shader is a computer program that calculates the appropriate levels of light, darkness, and color during the rendering of a 3D scene - a process known as shading. Shaders have evolved to perform a variety of specialized functions in computer graphics special effects and video post-processing, as well as general-purpose computing on graphics processing units – which should not be construed to be an additional reference but as supporting the determination of the Examiner that shaders are well-known in the art prior to the effective filing date of the invention. The specification of the instant application also defines that a shader is program, function, or script that determines processing related to each pixel in the scene that is rendered which is what is provided in the Campbell prior art reference.
Additionally, Hergaarden, Mike; "Graphics shaders." (2011): 22 pages; Vrije Universiteit Amsterdam; De Boelelaan 1105, 1081 HV Amsterdam, Netherlands provided as supporting the general state of the art in 2011, provides a very good summary of Graphics Shader technology well before the effective filing date of the invention and supports the Examiner’s duty to assess the general state of the art available to one of ordinary skill in the art prior to the effective filing date of the invention.

In regard to claim 16 (Original), Campbell teaches the system of claim 15 and further teaches wherein the first color is provided as an input parameter of the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) prior to rendering the scene (‘644; ¶ 0043; determinations selected by a user (based on a selected color match or input settings of a system).

Regarding claim 17 (Original), Campbell teaches the system of claim 15 and further teaches wherein the pixel count is determined in a single pass in the rendering pipeline (‘644; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

Regarding claim 19 (Original), Campbell teaches the system of claim 15 and further teaches wherein the shader function (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) is a temporary shader function for the entire scene (‘644; ¶ 0052; ¶ 0086-0087; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor – one processor performing a specific set of sequential shading functions incorporated into an operative set of processor executable instructions for a particular set of customer or supplier managed configurations).

In regard to claim 20 (Currently amended), Campbell teaches the system of claim 19 and further teaches wherein the temporary shader function is applied to a special camera (‘644; ¶ 0050; cameras taught) that does not affect the main rendering pipeline (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes), and wherein the user remains oblivious to the rendering performed by the special camera (‘644; ¶ 0050; ¶ 0084; one or more separate and distinct processing elements or modules for determining a billing structure and/or billing cost; pixel counting processes; fig. 1; single pass architecture presented where the total pixel count to be rendered and the pixel count of the object of interest is calculated at the same time as the main image rendering pipeline similarly to the Applicant’s method presented in paragraph [0045] of the specification).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U. S. Patent Application Publication 2103/0343644 A1, already of record, hereafter ‘644) as applied to claims 1-3, 5-10, 12-17, 19 and 20 above, and in view of Nystad et al. (U. S. Patent Application Publication 2018/0197326 A1, already of record, hereafter ‘326).

In regard to claim 4 (Original), Campbell teaches the method of claim 1 but does not teach wherein the shader function is implemented with a texture to render the scene during runtime.
Nystad, working in the same field of endeavor, however, teaches wherein the shader function is implemented with a texture to render the scene during runtime (‘326; ¶ 0177; programmable pixel shader including texture mapping) for the benefit of rendering more realistic object surfaces with fairly low computational requirements.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the filing of the invention to have combined the texture rendering teachings of Nystad with the methods to determine a percentage of an object of interest displayed in a viewport as taught by Campbell for the benefit of rendering more realistic object surfaces with fairly low computational requirements.

Regarding claim 11 (Original), Campbell teaches the non-transitory computer readable medium of claim 8 but does not teach wherein the shader function is implemented with a texture to render the scene during runtime.
Nystad, working in the same field of endeavor, however, teaches wherein the shader function is implemented with a texture to render the scene during runtime (‘326; ¶ 0177; programmable pixel shader including texture mapping) for the benefit of rendering more realistic object surfaces with fairly low computational requirements.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the filing of the invention to have combined the texture rendering teachings of Nystad with the methods to determine a percentage of an object of interest displayed in a viewport as taught by Campbell for the benefit of rendering more realistic object surfaces with fairly low computational requirements.

In regard to claim 18 (Original), Campbell teaches the system of claim 15 and further teaches the shader function renders each object of interest with a unique predetermined color passed to it as an input parameter (‘644; ¶ 0043; determinations selected by a user (based on a selected color match or input settings of a system) but does not teach wherein the shader function is implemented with a texture to render the scene during runtime.
Nystad, working in the same field of endeavor, however, teaches wherein the shader function is implemented with a texture to render the scene during runtime (‘326; ¶ 0177; programmable pixel shader including texture mapping) for the benefit of rendering more realistic object surfaces with fairly low computational requirements.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the filing of the invention to have combined the texture rendering teachings of Nystad with the methods to determine a percentage of an object of interest displayed in a viewport as taught by Campbell for the benefit of rendering more realistic object surfaces with fairly low computational requirements.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features added in the amendment.

The Applicant’s arguments filed 01 February 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 8 and 15.

In response to Applicant’s arguments concerning the shader language expressed by the Examiner in the previous Office Action the Examiner respectfully submits that claim 1 includes limitations that are attributed to shader functions which the Examiner equates to the use of (‘644; ¶ 0052; ¶ 0086; one or a plurality of image processing elements (or processor(s)) for manipulating image data received from the input device 102 using a plurality of operations and/or processes. The processing elements may be a combination of image processing elements which comprise software and hardware elements that perform a number of operations on the image data received from the input device 102 (e.g., HT/scanner, memory, or other source) using a set of parameters; the methods may be incorporated into an operative set of processor executable instructions configured for execution by at least one processor) which to one of ordinary skill in the art prior to the effective filing date of the invention would provide a good definition of a shader and as for one example, Wikipedia, states that in computer graphics, a shader is a computer program that calculates the appropriate levels of light, darkness, and color during the rendering of a 3D scene - a process known as shading. Shaders have evolved to perform a variety of specialized functions in computer graphics special effects and video post-processing, as well as general-purpose computing on graphics processing units – which should not be construed to be an additional reference but as supporting the determination of the Examiner that shaders are well-known in the art prior to the effective filing date of the invention. The specification of the instant application also defines that a shader is program, function, or script that determines processing related to each pixel in the scene that is rendered which is what is provided in the Campbell prior art reference.
Additionally, Hergaarden, Mike; "Graphics shaders." (2011): 22 pages; Vrije Universiteit Amsterdam; De Boelelaan 1105, 1081 HV Amsterdam, Netherlands provided as supporting the general state of the art in 2011, provides a very good summary of Graphics Shader technology well before the effective filing date of the invention and supports the Examiner’s duty to assess the general state of the art available to one of ordinary skill in the art prior to the effective filing date of the invention.

The Applicant’s arguments with respect to the Campbell prior art are not persuasive and the Applicant is directed to the claim rejection provided above where additional material has been incorporated to further support of the Examiner’s rejections which should be clear to one of ordinary skill in the art prior to the effective date of the invention.

Independent claims 1, 8 and 15 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-7, 9-14 and 16-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
Hergaarden, Mike	"Graphics shaders" – A shader is a piece of code that is executed on the Graphics Processing Unit (GPU), usually found on a graphics card, to manipulate an image before it is drawn to the screen. Shaders allow for various kinds of rendering effect, ranging from adding an X-Ray view to adding cartoony outlines to rendering output. The history of shaders starts at LucasFilm in the early 1980’s. LucasFilm hired graphics programmers to computerize the special effects industry. This proved a success for the film/rendering industry, especially at Pixars Toy Story movie launch in 1995. RenderMan introduced the notion of Shaders.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613